Citation Nr: 0525554	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  04-19 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted](brother)


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to February 
1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The veteran contends, in essence, that she has PTSD due to an 
in-service sexual assault that took place in either September 
or October of 1963.  She testified in a May 2005 Travel Board 
hearing that she and a friend spent time at a beach house 
with four or five other friends, became intoxicated, and was 
raped.  She discovered that she had become pregnant shortly 
thereafter and  confided in a nurse friend of hers who took 
her to a clinic somewhere off base (either Savanna or some 
town on Paris Island).  The veteran does not remember the 
name of the nurse.  

The veteran did not want to talk about the alleged incident 
with anyone but knew that she would begin to start showing 
and would be discharged from the military.  As a result, she 
concocted a story about how her mother had a mental condition 
and required the veteran's aid.  She requested and received a 
discharge out of the military for family purposes.  The 
veteran does not recall undergoing a separation examination.  
The service medical records reflect that she did undergo a 
separation examination; however, there was no pelvic 
examination.    

The veteran confided in her brother and sister-in-law, and 
before she began to show signs of being pregnant, she went to 
live with a friend of hers in Shreveport, Louisiana.  Shortly 
thereafter, the veteran went to a home for unwed mothers in 
New Orleans.  She does not remember the name of the place.  
She gave birth to a baby girl and put her up for adoption.  

The veteran got a job working at a nightclub.  She began 
drinking heavily and taking uppers and downers.  She didn't 
seek any medical treatment until approximately 1986 or 1987.  
At that time she began seeing Dr. Hammer in Coushatta, 
Louisiana.  The veteran can't remember what her diagnosis 
was, but she does not believe it was depression.  Dr. Hammer 
(who has since passed away) gave her a "shot of something" 
every week.  

The veteran further testified in May 2005 that she began 
psychiatric treatment at the Alexandria VA Medical Center 
(clinic for PTSD and sexual assault) in approximately 1994 or 
1995.  She was put into group therapy but she didn't want to 
open up to strangers.  She didn't say much, and did not go 
again until 2001.  She continues to be seen approximately 
once a month on an individual basis.  

The veteran  underwent a VA examination in March 2004.  The 
clinician noted that the veteran met some of the criteria for 
establishing a diagnosis of PTSD; however, it was also 
reported that there was no evidence of an in-service sexual 
assault; it was noted that the veteran was discharged for 
family purposes and she does not remember being raped.    

The veteran's brother testified that he and the veteran have 
always been very close and that he remembers when she was 
discharged from the military.  Since she was discharged, he 
has noticed that she has been slowly but surely "melting 
away."  He stated that he has first hand knowledge that what 
she has been going through has been devastating.    

The veteran has submitted a correspondence from E.E. (Ms. E) 
(whom she stayed with in Shreveport).  Ms. E stated that she 
knew something was wrong as soon as the veteran arrived at 
her house.  She noticed a change in the veteran's demeanor.  
Eventually, the veteran confided in her and she states that 
she can attest to the fact that the incident has had a 
traumatic effect on the veteran's whole life.  

The veteran has also submitted a correspondence from her 
sister-in-law, A.J. (Ms. J).  She stated that the veteran was 
very excited about joining the military.  Then one day she 
received a letter from the veteran in which she [the veteran] 
told Ms. J that she was coming home and that she had another 
"coffin secret" for her.  The veteran told her that she had 
been raped and was pregnant.  They discussed several options 
and decided that the best thing for her to do was to go to a 
home for unwed mothers.  On the way to New Orleans, the 
veteran was very depressed and expressed a negative towards 
life.  She expressed rage towards men and appeared to fear 
men in general.  She was also angry that her life had been 
ruined and all her plans destroyed.  After the birth of the 
child, Ms. J and her husband (the veteran's brother) picked 
her up from the home.  The veteran cried the whole way home.  
She was upset about the child she had to give up, the life 
she had to give up, and the fact that she had to take this 
secret with her to the grave.  The veteran's entire 
personality changed from that point on.  

Following a review of the record, to include the veteran's 
testimony summarized above and the corroborative lay 
statements submitted in support of her claim for service 
connection for PTSD secondary to an in-service sexual 
assault, the Board finds that further development is 
warranted.  

First, the veteran has testified that she was treated at the 
Alexandria VA Medical Center in approximately 1994 or 1995, 
and also in 2001.  However, these medical records are not 
contained in the claims file.  In addition, the veteran has 
testified that she continues to be seen by VA for psychiatric 
evaluation or treatment approximately once a month.  The RO 
must obtain these relevant psychiatric treatment records.  
38 C.F.R. § 3.159(c)(2).

Second, while the medical evidence of record does not show a 
firm diagnosis of PTSD, there is indication that she meets 
some of the diagnostic criteria.  Moreover, the psychiatrist 
who last examined the veteran appeared to rely on the fact 
that there was no service documentation of the alleged sexual 
assault.  As summarized above, there is lay evidence that 
lends some support to the veteran's claim, which apparently 
was not considered.  Under these circumstances, the veteran 
is entitled to another psychiatric examination that includes 
a review of all of the relevant medical and lay evidence to 
determine whether or not she meets the diagnostic criteria 
for PTSD and, if so, whether it is linked to an in-service 
sexual assault.  38 U.S.C.A. § 5103A(D) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

It is pertinent to note that, with respect the veteran's 
claim of PTSD due to an alleged personal assault during 
service, the Court has stressed the necessity of complete 
development of the evidence if a PTSD claim is based on an 
alleged personal assault.  See Patton v. West, 12 Vet. App. 
272, 276 (1999).  In Patton, the Court pointed out that there 
are special evidentiary development procedures for PTSD 
claims based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c).  The RO should 
ensure that there has been full compliance with the cited law 
as well as the duty to notify and assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), codified at 38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and codified 
as amended at 5102, 5103, 5106 and 5107 (West 2002).  See 
also 38 C.F.R. § 3.159.

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2004)), with attention 
directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), and Patton v. 
West, 12 Vet. App. 272, 276 (1999); M21-
1, Part III, 5.14(c).  The RO should 
ensure that there has been full 
compliance with the cited law, which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claim for service 
connection for PTSD, of the impact of the 
notification requirements on the claim.  
The veteran should further be requested 
to submit all evidence in her possession 
that pertains to her claim.

2.  The RO should contact the Alexandria 
VA Medical Center and obtain any hospital 
or out-patient clinic records of the 
veteran that have not already been 
obtained and associate them with the 
claims file.    

3.  The veteran should be afforded a VA 
psychiatric examination.  Following a 
review of the relevant medical evidence 
in the claims file; the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the clinician should be asked 
to opine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether it is at least as likely as not 
(50 percent or greater probability) that 
her PTSD began during or is causally 
linked to an in-service sexual assault. 

The clinician is advised that an opinion 
of "more likely" or "as likely" would 
support the veteran's claim of a causal 
relationship, whereas "less likely" 
would weigh against the claim.  
  
4.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
with consideration of all the evidence 
obtained since the June 2004 Supplemental 
Statement of the Case.  

6.  If the appeal is not granted, the RO 
should issue a Supplemental Statement of 
the Case, which must contain notice of 
all relevant action taken on the claim, 
to include a summary of all of the 
evidence added to the record since the 
June 2004 Supplemental Statement of the 
Case.  A reasonable period of time for a 
response should be afforded.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




